t c summary opinion united_states tax_court bryan douglas emmel petitioner v commissioner of internal revenue respondent docket no 23348-06s filed date bryan douglas emmel pro_se david l zoss for respondent haines judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated all section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the issue for decision is whether petitioner is entitled to a dollar_figure alimony deduction under sec_215 for background the parties’ stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in fergus falls minnesota when he filed his petition petitioner and deborah emmel were married on date and had a daughter se born in in date petitioner and deborah emmel separated and began living apart deborah emmel retained custody of se during petitioner deposited monthly amounts totaling dollar_figure into a joint bank account he held with his wife from whom he was still separated on date petitioner’s attorney signed a petition for dissolution of marriage on petitioner’s behalf neither petitioner nor his attorney filed the date petition with the state of minnesota district_court district_court further the date petition was not signed by petitioner or deborah emmel and did not provide for spousal or child_support petitioner timely filed his form_1040 u s individual_income_tax_return for return as head_of_household claiming dollar_figure of the dollar_figure deposited in the joint bank account was alimony paid to deborah emmel on date petitioner filed a petition for dissolution of marriage with the district_court the marriage was dissolved on date the district court’s conclusions of law with respect to the dissolution of marriage stated deborah emmel voluntarily waived her right to obtain maintenance on date respondent issued a notice_of_deficiency denying petitioner’s deduction for alimony paid of dollar_figure claimed on the return petitioner timely filed his petition with this court on date discussion sec_215 provides that an individual is allowed as a deduction the amount equal to the alimony or separate_maintenance payments paid during the individual’s taxable_year the term alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includable in the gross_income of the recipient under sec_71 sec_215 an alimony_or_separate_maintenance_payment is any payment in cash that satisfies the four requirements listed under sec_71 sec_71 the first requirement is that the payment be received by or on behalf of a spouse under_a_divorce_or_separation_instrument sec_71 sec_71 defines a divorce_or_separation_instrument as a decree of divorce or a written instrument incident to such a decree a written_separation_agreement or a decree requiring a spouse to make payments for the support or maintenance of the other spouse a divorce or separation agreement must be made in writing 66_tc_308 the writing requirement does not however specify the medium which may be used nor the form the writing must take leventhal v commissioner tcmemo_2000_92 ellis v commissioner tcmemo_1990_456 osterbauer v commissioner tcmemo_1982_266 a payment made pursuant to an oral agreement is not a payment made pursuant to a divorce_or_separation_instrument unless there is some type of written instrument memorializing the agreement herring v commissioner supra osterbauer v commissioner supra petitioner bears the burden of proving respondent’s determinations are incorrect see rule a petitioner and deborah emmel did not execute a written_agreement providing for alimony or maintenance petitioner testified that the monthly payments to deborah emmel in were made pursuant to an oral agreement petitioner also testified that there was no court order in effect for requiring him to pay alimony the only evidence petitioner submitted was a copy of his petition for divorce signed by his attorney which did not provide for support or maintenance payments the petition is not sufficient to establish a divorce or separate_maintenance instrument for the foregoing reasons the court finds that the total of dollar_figure transferred to deborah emmel during was not paid under_a_divorce_or_separation_instrument as required under sec_71 therefore petitioner is not entitled to a dollar_figure alimony deduction under sec_215 for having concluded that petitioner is unable to meet the first of the four requirements of sec_71 the court finds it unnecessary to consider the remaining three in reaching this holding the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
